Citation Nr: 0218328	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  97-01 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Diego, California


THE ISSUES

1.  Entitlement to service connection for carcinoma of the 
colon.

2.  Whether new and material evidence has been submitted 
to reopen a claim for service connection for migraine 
headaches, with anal bleeding, non-specific urethritis, 
and mixed contraction and vascular headaches, status post 
head injury.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1959 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision 
on the veteran's claim of entitlement to service 
connection for carcinoma of the colon has been obtained by 
the RO, and the RO has notified him of the type of 
evidence needed to substantiate both of his claims.

2.  There is no competent medical evidence showing an 
etiological relationship between the veteran's current 
carcinoma of the colon and service, and this disorder was 
first diagnosed more than 20 years following his discharge 
from service.

3.  The veteran's initial claim of entitlement to service 
connection for migraine headaches, anal bleeding, and non-
specific urethritis was denied in a February 1991 rating 
decision; the veteran was notified of this decision in 
March 1991 but did not respond within one year thereafter.

4.  Evidence added to the claims file subsequent to the 
February 1991 rating decision denying service connection 
for migraine headaches, anal bleeding, and non-specific 
urethritis is new but does not bear directly and 
substantively on the question of whether this disorder is 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Carcinoma of the colon was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2002).

2.  New and material evidence has not been submitted to 
reopen the veteran's claim for service connection for 
migraine headaches, with anal bleeding, non-specific 
urethritis, and mixed contraction and vascular headaches, 
status post head injury, which was denied in a final 
February 1991 rating decision.  38 U.S.C.A. §§ 5103, 5108, 
7104, 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 
3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of the VA

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been 
made to the laws and regulations concerning the VA's 
duties in developing a claim for a VA benefit.  On 
November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
was enacted.  The VCAA redefines the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a de novo claim and 
includes an enhanced duty to notify the claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, whether de novo or an attempt to reopen a 
previously denied claim.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & 
Supp. 2002).  See also Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  These regulations, 
likewise, apply to any claim for benefits received by the 
VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of 
that date, with the exception of the amendments to 38 
C.F.R. § 3.156(a) (relating to the definition of new and 
material evidence) and to the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim 
of entitlement to service connection for carcinoma of the 
colon, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to this claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).  The RO has attempted to obtain all records of 
reported treatment for this disorder.  While the RO was 
unable to obtain certain military records dated from 1961 
and informed the veteran in a September 2000 letter that 
he should provide copies of such records, if available, no 
response has been received from the veteran to date.  
Also, while the Board observes that the veteran has not 
been afforded an examination in conjunction with this 
claim to date, the Board, for reasons described in further 
detail below, has determined that such an examination is 
not "necessary" under the provisions of 38 U.S.C.A. 
§ 5103A(d) (West Supp. 2002).

The VA's duty to notify the veteran of the evidence 
necessary to substantiate both of his claims has also been 
met, as the RO informed him of the need for such evidence 
in a December 2001 letter.  See 38 U.S.C.A. § 5103 (West 
1991 & Supp. 2002).   This issuance, which includes a 
summary of the newly enacted provisions of 38 U.S.C.A. 
§§ 5103 and 5103A, also contains a specific explanation of 
the type of evidence necessary to substantiate the 
veteran's claims, as well as which portion of that 
evidence (if any) was to be provided by him and which 
portion the VA would attempt to obtain on his behalf.  The 
specific requirements for a grant of the benefits sought 
on appeal will be discussed in further detail below, in 
conjunction with the discussion of the specific facts of 
this case.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


II.  Entitlement to service connection for carcinoma of 
the colon

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (2002).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) 
(2002).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  Also, certain chronic diseases, 
including malignant tumors, may be presumed to have been 
incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

In this case, the veteran's service medical records are 
entirely negative for any evidence of colon cancer.  The 
veteran was first diagnosed with this disorder in August 
1990, following complaints of bright red blood streaking 
on his stools and a genitorectal examination.  Subsequent 
treatment records indicate continued treatment for this 
disorder.  However, none of these medical records contain 
an opinion suggesting that the etiology of this disorder 
dated back to the veteran's active service or the year 
following his discharge from service.

While the veteran has not been afforded a VA examination 
for the express purpose of addressing the etiology of his 
carcinoma of the colon to date, the Board finds that there 
is no reasonable possibility that such an examination 
would result in findings favorable to the veteran, given 
the lack of medical evidence presently supporting his 
claim.  As such, an examination is not "necessary" under 
the provisions of 38 U.S.C.A. § 5103A(d) (West Supp. 
2002).

Indeed, the only evidence of record suggesting an 
etiological link between this disability and service is 
lay evidence, including the statements of the veteran and 
a January 2002 statement from his ex-wife, who recalled 
blood streaking on his underwear dating back to the early 
1960s.  However, neither individual has been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As 
such, this lay evidence does not constitute competent 
medical evidence and lacks probative value.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Overall, there is no competent medical evidence of record 
showing an etiological relationship between the veteran's 
current carcinoma of the colon and service, and the Board 
notes that this disorder was first diagnosed more than 20 
years following his discharge from service.  Accordingly, 
the preponderance of the evidence is against the veteran's 
claim for service connection for this disorder, and the 
claim must be denied.  In reaching this determination, the 
Board acknowledges that the VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran 
when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  However, that doctrine is not applicable in this 
case because the preponderance of the evidence is against 
the veteran's claim.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2002). 

III. Whether new and material evidence has been submitted 
to reopen a claim for service connection for migraine 
headaches, with anal bleeding, non-specific urethritis, 
and mixed contraction and vascular headaches, status post 
head injury

Generally, a final decision issued by an RO or by the 
Board may not thereafter be reopened and allowed, and a 
claim based on the same factual basis may not be 
considered.  38 U.S.C.A. §§ 7104, 7105(c) (West 1991 & 
Supp. 2002); see also 38 C.F.R. §§ 20.302, 20.1103 (2002).  
The exception to this rule is 38 U.S.C.A. § 5108 (West 
1991), which states, in part, that "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly 
and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative 
nor redundant, and, by itself or in connection with 
evidence previously assembled, such evidence must be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2002); see generally Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

In this case, the RO denied service connection for 
migraine headaches, anal bleeding, and non-specific 
urethritis in a February 1991 rating decision on the basis 
that the veteran's service medical records were negative 
for such disabilities.  At the time of this rating 
decision, the claims file included the report of a 
September 1990 VA examination, which revealed mixed muscle 
contraction and vascular headaches; and a December 1990 VA 
hospital report indicating treatment for rectal bleeding 
and urethral ulceration and constriction.  The veteran was 
informed of this decision in March 1991 but did not 
contact the RO in regard to this matter at any time in the 
following year.

As such, the Board finds that the veteran did not appeal 
the February 1991 rating decision denying entitlement to 
service connection for migraine headaches, anal bleeding, 
and non-specific urethritis.  See 38 C.F.R. § 20.302(a) 
(2002).  Therefore, the February 1991 rating decision, the 
last decision in which this claim was denied on any basis, 
is final under 38 U.S.C.A. § 7105(c) (West 1991), and the 
evidence that must be considered in determining whether 
new and material evidence has been submitted in this case 
is that evidence added to the record since the February 
1991 decision.

Evidence received into the record since the February 1991 
rating decision includes private medical records, dated 
from August 1972 to November 1980; VA treatment records, 
dated from July 1986 to November 2001; VA examination 
reports, dated in May 1995; lay statements of the veteran, 
received between December 1996 and January 1999; and a lay 
statement from the veteran's ex-wife, received in January 
1999. 

The newly received medical records indicate that the 
veteran was treated for a cerebral contusion in October 
1977 and has also received treatment for urethral 
stricture, vascular headaches, and rectal bleeding.  
However, all of these problems were shown by the record as 
of the February 1991 rating decision.  None of these 
records contains an opinion or other commentary suggesting 
an etiological link between the veteran's claimed 
disability and service.  

The remaining new evidence of record consists of the lay 
statements submitted by the veteran and his ex-spouse.  As 
noted above, however, these individuals have not been 
shown to possess the requisite training or credentials 
needed to render a competent opinion as to medical 
causation, and these statements therefore lack probative 
value.  See Routen v. Brown, 10 Vet. App. at 186.
 
Overall, the veteran has submitted new evidence to reopen 
his claim for service connection for migraine headaches, 
with anal bleeding, non-specific urethritis, and mixed 
contraction and vascular headaches, status post head 
injury.  However, this evidence does not bear directly and 
substantially on the crucial question of whether this 
disability is etiologically related to service.  As such, 
the veteran has not submitted new and material evidence to 
reopen his claim, and the appeal must be denied as to this 
issue.



ORDER

The claim of entitlement to service connection for 
carcinoma of the colon is denied.

New and material evidence has not been submitted to reopen 
a claim for service connection for migraine headaches, 
with anal bleeding, non-specific urethritis, and mixed 
contraction and vascular headaches, status post head 
injury, and the appeal is denied as to this issue.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

